Citation Nr: 0107885	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
history of right Bell's palsy, from an initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from April 1958 to March 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection for 
bilateral hearing loss disability and tinnitus was denied, 
and wherein service connection for history of right Bell's 
palsy was granted and assigned a noncompensable disability 
evaluation, effective as of November 6, 1998, which was the 
date upon which the veteran's application for benefits was 
received by VA.  This appeal ensued.


FINDINGS OF FACT

1.  The presence of bilateral hearing loss disability is not 
clinically demonstrated.

2.  The presence of tinnitus is not clinically demonstrated. 

3.  Since November 6, 1998, history of right Bell's palsy has 
been manifested by mainly mild facial edema, and by aberrant 
movement of the muscle around the right eye; such incomplete 
paralysis is productive of less than moderate impairment.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 
2000); 38 C.F.R. §§ 3.303, 3.385 (2000).


2.  Tinnitus was not incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 2000); 38 C.F.R. § 3.303 
(2000).

3.  The criteria for a compensable evaluation for history of 
right Bell's palsy, as of November 6, 1998, and thereafter, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, §§ 4.20, 4.31, 4.124a, Diagnostic Code 8407 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Bilateral Hearing Loss Disability 
and Tinnitus

The veteran's claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus were denied by 
the RO on the basis that each claim was not well grounded.  
However, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A and 5107), 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), which 
held that VA could not assist in the development of a claim 
that was not well grounded.  With regard to the instant case, 
however, the RO, notwithstanding its determination in its 
January 1999 rating decision that the veteran's claims for 
service connection were not well grounded, sufficiently 
apprised him as to the evidence that was necessary to 
establish service connection, and provided him with ample 
opportunity and time to submit such evidence.  The Board 
accordingly finds that decisions on the merits at this time, 
as to those issues, neither violates VCAA nor prejudices the 
veteran; see Bernard v. Brown, 4 Vet. App. 384 (1993).


The change in law discussed above, with regard to the 
threshold requirement of well-groundedness, does not vitiate 
the fact that service connection cannot be granted for a 
disability that is not shown to be manifested.  The 
provisions of 38 U.S.C.A. § 1131 (West Supp. 2000) stipulate 
that compensation is payable "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty...."  (Emphasis added.)  See also 38 U.S.C.A. § 1110 (West 
2000).  In the instant case, the veteran, although claiming 
essentially that he has bilateral hearing loss disability and 
tinnitus as a result of active service, and in particular as 
a result of acoustic trauma incurred therein, has presented 
no clinical evidence indicating that he has hearing 
impairment of any type, nor has he indicated that any such 
evidence is available.  The report of his separation medical 
examination, dated in January 1960, shows that his hearing 
was recorded as 15/15, bilaterally, for whispered voice.  The 
post-service medical evidence is devoid of any indication 
that any hearing impairment was identified on clinical 
evaluation, or, for that matter, that any clinical evaluation 
of the veteran's hearing was undertaken.

Merely alleging the presence of a disability will not 
suffice; rather, there must be evidence that the disability 
is, in fact, currently manifested.  While the veteran has 
submitted evidence to the effect that he had been exposed to 
noise during service, and had not been provided adequate ear 
protection, such information does not establish that hearing 
impairment is present.  Service connection cannot be granted 
for a disability that is not shown to exist; inasmuch as the 
veteran has not shown that he currently has either bilateral 
hearing loss disability or tinnitus, the Board must conclude 
that the preponderance of the evidence is against his claims 
for service connection for these disorders.

II.  A Compensable Evaluation for History of Right Bell's 
Palsy

Service connection for history of right Bell's palsy was 
granted by the RO in January 1999, following a review of the 
veteran's service medical records.  A noncompensable 
evaluation was assigned, effective as of November 6, 1998, 
which 

was the date of receipt of the veteran's initial claim for VA 
benefits.  That rating has remained in effect since that 
date, and is subject to review in accordance with the Court's 
decision in Fenderson v. West, 12 Vet. App. 119 (1999), 
whereby "staged" ratings can be assigned subsequent to an 
appeal from an initial grant of service connection.

The severity of a service-connected disability is 
ascertained, for VA compensation purposes, by the application 
of criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  Under the criteria 
pertinent to Bell's palsy, which is deemed to be analogous to 
neuralgia of the ninth (glossopharyngeal) cranial nerve, the 
current noncompensable evaluation contemplates incomplete 
paralysis that is productive of less than moderate 
impairment; incomplete paralysis that is productive of 
moderate impairment would warrant assignment of a compensable 
(in this instance, 10 percent) rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8407 (2000); see also 38 C.F.R. § 4.31 
(2000). 

The criteria for a compensable evaluation, beginning on 
November 6, 1998, and at any time thereafter, are not met.  
The only medical evidence that reflects the nature and 
severity of the veteran's Bell's palsy is the report of a 
March 1999 VA examination that indicates that the veteran's 
last episode had been eight years previously.  It also shows 
that the only neurological findings were facial synkinesia 
dyskinetic movements involving right facial nerve 
distribution, and mainly involving the obicuarlis ocular 
muscle secondary to aberrant regeneration of the right facial 
nerve.  It also notes that facial edema was mainly mild in 
nature, and that there were no more abnormalities seen on 
neurological examination.  

In brief, this report demonstrates the presence of mainly 
mild facial swelling, and aberrant movement of the muscle 
around the right eye.  The Board finds that these symptoms do 
not rise to the level of incomplete paralysis that is 
productive of at least moderate impairment, particularly in 
view of the fact that the report notes that no other 
neurological abnormalities were shown.  The Board therefore 
concludes that the preponderance of the evidence is against 
the veteran's claim.



ORDER

Service connection for bilateral hearing loss disability is 
denied.  Service connection for tinnitus is denied.  An 
increased (compensable) evaluation for history of right 
Bell's palsy, from an initial grant of service connection, is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

